Citation Nr: 1210075	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to September 2000 and from August 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's appeal was remanded by the Board in July 2011 so that a Supplemental Statement of the Case, readjudicating the issues on appeal in light of newly-submitted evidence, could be sent to the Veteran.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the July 2011 Remand with respect to the issues of entitlement to service connection for chest pain and entitlement to service connection for asthma.  See Stegall v. West, 11 Vet. App. 268 (1998).  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record as to whether the Veteran's migraine headache disability pre-existed service is debatable.

2.  The Veteran's service treatment records reflect treatment for headaches in August 1996, a reported history of headaches on his May 2000 subjective report of medical history, and a report of having experienced headaches during his recent deployment in the November 2003 post-deployment questionnaire.

3.  The Veteran is currently treated for a migraine headache disability.

4.  The evidence of record relates the Veteran's migraine headache disability to his military service.


CONCLUSION OF LAW

The criteria for service connection for migraine headache disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a migraine headache disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  The Veteran's November 1994 Report of Medical History and November 1994  Report of Medical Examination contain indications by both the examining physicians as well as the Veteran himself that no headache disorder was diagnosed, and that there was no history of treatment for headaches.  Because there is no evidence of a migraine headache disability or objective clinical findings of a migraine headache disability on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1). 

The premise that the Veteran had a preexisting migraine headache disability is debatable, and thus not shown by clear and unmistakable evidence.  The only record showing that his migraine headache disability preexisted service is a August 1996 service treatment record indicating that the Veteran reported having headaches prior to entering service.  Records showing that the migraine headache disability did not preexist service include the Veteran's November 1994 Report of Medical Examination and November 1994 subjective Report of Medical History; the Veteran answered in the negative to the question of whether he had a history of frequent or severe headache, and no migraine headache disability was found on physical examination.  

Thus, it is not shown by clear and unmistakable evidence that the Veteran's migraine headache disability pre-existed his military service.  While the Veteran is competent to report that he experienced headaches prior to service, he is not medically qualified to determine that the headache he had prior to service is the same type and of the same origin as those he experienced in service.  Indeed, as the Veteran reported at his November 1994 service entrance examination that he had no history of headaches, the possibility exists that the head pain he experienced may have been due to another cause, such as allergies, for which treatment is documented in the service treatment records.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Veteran's November 1994 service entrance examination and November 1994 report of medical history did not reflect the Veteran's subjective report, or an examiner's objective finding, of headaches.  An August 1996 service treatment record documented that the Veteran sought treatment for a headache lasting for 2 days.  The Veteran reported occasional migraine headaches on his May 2000 subjective report of medical history; the examining physician noted that the headaches had no musculoskeletal or neurologic symptoms, but were severe enough once a year that the Veteran had to leave his duties and go home.  The Veteran was subsequently called into active service in support of Operation Noble Eagle II and Noble Eagle III; on his November 2003 post-deployment questionnaire, he affirmed that he had experienced headaches during that deployment.  

Subsequent to his second period of service, private treatment records dated from May 2004, less than one year after the end of his term being called to active duty, to May 2010 reflect that the Veteran continued to experience migraine headaches.  The Veteran experienced a headache in January 2008 so severe that he sought medical attention in an emergency room.  At a November 2009 visit, the Veteran reported that he had experienced migraine headaches since age 18, the age at which he entered the military.  The headaches caused photophobia, nausea, lightheadedness, but no vomiting.  He was prescribed a daily dose of Propranolol, and Imitrex to be taken as needed.  

Continuity of symptomatology is also established.  38 C.F.R. § 3.303.  Both his May 2000 service separation examination, and his November 2003 post-deployment questionnaire completed shortly before the end of his period of being called to active duty, reflect endorsement of headache symptoms.  Further, the private treatment records discussed above reflect that the Veteran has experienced similar migraneous symptoms, of similar type and duration, since he first sought treatment in service in 1996.  Most importantly, there is no evidence to suggest that the Veteran's lay assertions of his symptomatology, to include those reported to his treating private physicians in the post-service period, are not credible, as no evidence of record disproves his claim that he has experienced headaches since his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim for service connection by supporting the occurrence of an in-service injury as well as the presence of disability or symptoms of disability subject to lay observation).

In this decision, the Board has found that the Veteran's migraine headache disability did not clearly and unmistakably preexist his military service.  The evidence of record also shows that the Veteran reported experiencing headaches during service in 1996, and noted a history of migraines at his first separation examination in 2000 and again in his post-deployment questionnaire in 2003.  The post-service evidence reflects that he continues to be treated for migraine headaches, to include use of prescription medication.  On this basis, the Board finds that service connection for a migraine headache disability is warranted.


ORDER

Entitlement to service connection for a migraine headache disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The July 2011 Board Remand directed that a Supplemental Statement of the Case, readjudicating the issues on appeal in light of newly-submitted evidence, should be sent to the Veteran.  Review of the claims file reflects that a Supplemental Statement of the Case was issued in February 2012 with respect to the issue of entitlement to service connection for migraine headache disability adjudicated above.  However, a Supplemental Statement of the Case was not issued with respect to the issues of entitlement to service connection for chest pain and entitlement to service connection for asthma.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As a Supplemental Statement of the Case was not issued with respect to the issues of entitlement to service connection for chest pain and entitlement to service connection for asthma, those issues must be returned to the Appeals Management Center so that this can be accomplished.

Accordingly, the issues of entitlement to service connection for chest pain and entitlement to service connection for asthma are REMANDED for the following action:

Readjudicate the issues of issues of entitlement to service connection for chest pain and entitlement to service connection for asthma, specifically addressing the newly-acquired private treatment records.  If any of the issues on appeal remain denied, issue an additional Supplemental Statement of the Case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent the issues currently on appeal.  Allow and appropriate period of time for the Veteran and his representative to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


